Citation Nr: 0809927	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee, status post 
arthroscopic removal of loose body, septic knee, post-
operative incision and drainage.  

2.  Entitlement to an effective date earlier than June 19, 
2003, for the assignment of a 10 percent rating for the 
degenerative changes of the right knee, status post 
arthroscopic removal of loose body, septic knee, post-
operative incision and drainage.

3.  Entitlement to service connection for a neck disability 
claimed as secondary to a service-connected right knee 
disability.

4.  Entitlement to service connection for a right shoulder 
disability claimed as secondary to a service-connected right 
knee disability.

5.  Entitlement to service connection for a left shoulder 
disability claimed as secondary to a service-connected right 
knee disability.

6.  Entitlement to service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1990 and from January to February 1991.  

The matter of an increased rating for the right knee comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision of the RO in St. Louis, 
Missouri, which continued a noncompensable rating for 
degenerative changes of the right knee.  The issues of 
service connection and an earlier effective date arise from a 
January 2005 rating decision, which denied all of them.

During the pendency of the appeal, an increased evaluation 
from noncompensable to 10 percent was granted for 
degenerative changes of the right knee by a rating decision 
dated in October 2004.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The Board received evidence in July 2007, which regard the 
veteran's back condition.  The veteran submitted a December 
2007 waiver of RO consideration.  The claims need not be 
returned to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2007) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant).

The issue of service connection for a back disability 
secondary to the service connected right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative changes of 
the right knee, status post arthroscopic removal of loose 
body, septic knee, post-operative incision and drainage, has 
been manifested by painful motion with flexion between 110 
and 140 degrees, extension to zero degrees, and without 
instability, symptomatic cartilage, tibia or fibula 
impairment or genu recurvatum.

2.  The veteran's claim for an increased rating for his right 
knee disability was received by the RO on June 19, 2003; 
subsequently, a 10 percent rating was granted, effective June 
19, 2003.  

3.  There is no prior, pending claim for an increased rating 
for the veteran's service connected right knee disability. 

4.  In the year prior to June 19, 2003, the medical evidence 
did not factually show that the veteran's right knee 
condition had increased in disability. 

5.  The preponderance of the evidence shows that the 
veteran's neck and shoulder strain are the result of December 
2002 and October 2003 motor vehicle accidents, and work 
related injuries in November 2003, and are not the result of 
inservice disease or injuries or the result of his service-
connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the right knee, status post 
arthroscopic removal of loose body, septic knee, post-
operative incision and drainage are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

2.  There is no legal entitlement to an effective date 
earlier than June 19, 2003, for assignment of a 10 percent 
rating for degenerative changes of the right knee, status 
post arthroscopic removal of loose body, septic knee, post-
operative incision and drainage.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

3.  A neck disability was not incurred in or aggravated by 
service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

4.  A right shoulder disability was not incurred in or 
aggravated by active service, and it is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

5.  A left shoulder disability was not incurred in or 
aggravated by active duty service and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

With regard to the veteran's service connection and earlier 
effective date claims, the notice elements were satisfied 
prior to the initial adjudication of the claims in 
January2005.  A letter dated in July 2003 fully satisfied the 
duty to notify provisions elements 1, 2, and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Pelegrini II.  On the service connection and earlier 
effective date claims, the November and December 2004 letters 
also informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The November and December 2004 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

On the claim for an increased rating, the July 2003 VCAA 
notice letter provided to the veteran prior to adjudication 
satisfied only notice elements 2 and 3.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Pelegrini II.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such the notice does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a July 2003 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the May 2006 VA examination performed in 
association with this claim.  The veteran provided statements 
during the pendency of the appeal, in which he details the 
impact of his disability on his family life.  The Board finds 
that the notice given, the questions directly asked and the 
responses provided by the veteran both at interview and in 
his own statements show that he knew that the evidence needed 
to show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for right knee arthritis.  As will be 
discussed below, right knee arthritis is rated under 
Diagnostic Codes 5003, 5260, 5261.  There is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating that would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the July 2003 letter did provide 
notice of the types of evidence, both lay and medical, 
including employment records, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that all of the requirements of Vazquez-Flores are 
met.  The Board concludes that the first element of Pelegrini 
II is met.  See Pelegrini II, supra.  

The letter failed to provide notice of the fourth Pelegrini 
II element, viz., that the claimant should provide any 
evidence relevant to the claim in his possession to VA.  See 
Pelegrini II, supra.  As discussed above, failure to provide 
pre-adjudicative notice of any of the four elements is 
presumed to create prejudicial error.  See Sanders, supra.  
The July 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  See Sanders, supra.  The Board, therefore, finds 
that the requirements of Pelegrini II are met and that the VA 
has discharged its duty to notify.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned on those claims are rendered 
moot, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO last provided the veteran an appropriate VA 
examination in May 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected right knee 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The May 2006 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

In service connection cases, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating that inservice injuries 
or the veteran's service connected right knee disability 
resulted in a disability of the neck or shoulder is his own 
statements.  As will be discussed below, the medical evidence 
of record clearly shows the existence of multiple, 
intercurrent injuries that the veteran suffered between 2002 
and 2003.  The veteran did not have a chronic disability 
before that time and the evaluations performed both by VA and 
private medical providers links his chronic neck and shoulder 
strain to these injuries, not his inservice injuries or his 
service connected right knee disability.  As such, the Board 
concludes that there is sufficient evidence to decide the 
case and a remand for an opinion is not required.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his degenerative changes of the 
right knee, status post arthroscopic removal of loose body, 
septic knee, post-operative incision and drainage.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran currently receives a 10 percent rating for his 
right knee disability under Diagnostic Code (DC) 5010-5262.  
This DC references 5010, for traumatic arthritis, and 5262, 
for impairment of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 5010 indicates that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code (DC) 5260 
provides for the evaluation of limitation of flexion of the 
knee.  See 38 C.F.R. § 4.71a.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  Id.  A 
10 percent rating is warranted when it is limited to 45 
degrees, and a 20 percent rating is warranted when it is 
limited to 30 degrees.  Id.  DC 5261 provides for the 
evaluation of limitation of extension of the knee.  Id.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees.  Id.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Id.  38 C.F.R. § 4.71, 
Plate II, shows that normal flexion and extension of the knee 
is from 0 degrees to 140 degrees.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

On VA examination in July 2003 and May 2006, the veteran had 
flexion to 140 and 110 degrees, respectively, and extension 
to zero degrees on both occasions.  These ranges are clearly 
outside the minimal compensable ranges under both DC 5260 and 
DC 5261.  See id.  

DC 5003 states that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  The veteran already 
receives a 10 percent rating.  A 20 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, DC 5003.  There is, in this case, only one 
major joint involved; therefore, a higher rating is not 
warranted under DC 5003.  See id.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  At both the July 2003 and May 2006 VA examinations, no 
instability to either varus or valgus stress was found.  The 
veteran's treatment notes make no mention of instability or 
give way.  Specific findings in July 2003 October 2004 
indicate that there was no instability.  Accordingly, the 
Board finds that the veteran does not have instability of the 
right knee and no rating under DC 5257 is warranted.  See id.  

The Board must now address the alternative avenues through 
which the veteran may obtain an increased disability rating.  
Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  A 
medial meniscus tear was suspected in 2004, but was not shown 
on a January 2005 MRI and x-ray.  The veteran denied locking, 
popping or catching of his knee at that time.  There is no 
additional evidence to point to a cartilage disability of the 
right knee.  The Board notes that a meniscus tear was 
identified by MRI in 2006, but that was in the left knee, 
which is not before the Board.  The Board concludes that 
ratings under DC 5258 and 5259 are not warranted.  

The Board notes that other applicable diagnostic codes 
relating to knee disorders include Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (for genu 
recurvatum).  There is no evidence of record that shows the 
veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum.  
Therefore, these diagnostic codes are not for application.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board notes 
that the veteran's current 10 percent rating is for 
arthritis, which requires objective evidence of painful 
motion.  The Board notes that the criteria for a grant under 
DeLuca are substantially similar and would involve 
compensating the veteran twice for painful movement.  As 
such, the Board concludes that would violate the anti-
pyramiding rule.  See 38 C.F.R. § 4.14, supra.  A higher 
rating under the criteria of DeLuca is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to June 19, 2003, for the grant of 10 percent for his 
service connected right knee disability.  For the reasons 
that follow, the Board concludes that an earlier effective 
date is not warranted.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  See Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  

Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  The Board will therefore first determine the 
date of receipt of the veteran's claim, then proceed to 
consider whether the evidence showed entitlement prior to the 
assigned effective date for the grant of 10 percent.

The veteran brought a prior claim for an increased 
(compensable) rating for his right knee.  That claim was 
denied by the Board in February 1996.  The next communication 
from the veteran was the instant claim for an increased 
rating for his knee, which was received by the RO on June 19, 
2003, the currently assigned effective date.  The February 
1996 Board decision extinguished any prior claims and the 
veteran did not appeal.  The Board finds that the June 19, 
2003, claim is the earliest possible date of claim.  

The Board finds that the evidence of record does not show 
that the veteran's increase in disability was factually 
ascertainable in the year preceding June 19, 2003.  (The 
pertinent diagnostic codes have been cited, above.)  The 
medical evidence shows that the veteran had a longstanding 
diagnosis of arthritis, confirmed by x-ray.  The veteran 
established himself with VA care providers June 16, 2003.  At 
that time, he was noted to have likely arthritis in both 
knees.  The diagnosis was eventually confirmed by x-ray.  The 
VA treatment records are not retrospective in nature and do 
not reference when the veteran's arthritis developed or when 
he developed compensably painful motion as a result.  The 
veteran's private records similarly do not establish an 
increase in the year preceding June 19, 2003.  The records 
from a Dr. Sciortino are from 2001 and relate to the left 
knee.  The records from Dr. Novinger are from 2002 through 
2005, but do not evaluate the right knee.  The veteran was 
evaluated by a Dr. Roberts in November 2003, following a car 
accident.  The veteran complained of back pain and his right 
knee was not evaluated.  A follow-up examination in March 
2005 by a Dr. Berkin pertained to an occupational injury in 
November 2003.  His knees were not evaluated.  Finally, the 
records provided by a Dr. Weis date from 2004 and 2005 and 
address a knee problem, but this evaluation is not 
retrospective.  In short, there is no evidence relating to 
the one year period prior to June 19, 2003 that could 
possibly establish a factually ascertainable increase in 
disability.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he has disabilities of the neck and 
right and left shoulders as a result of his service connected 
right knee disability.  In order to provide the veteran every 
possible consideration, the Board will evaluate the claim on 
direct and secondary bases.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  See Allen.

As a requirement of both direct and secondary service 
connection, the veteran must have a currently diagnosed 
disability.  The veteran has been seen on numerous occasions 
by Drs. Roberts, Berkin, Novinger and VA providers 
complaining of back and neck pain.  A March 2004 physical 
therapy note indicates that the veteran had pain across his 
upper back and in the middle deltoid of his right shoulder.  
The veteran was seen in January 2006 at the John Cochran VAMC 
complaining of bilateral shoulder pain.  The Board will 
assume for the purposes of this decision that the veteran has 
chronic strain of the neck and both shoulders.  There is no 
indication of another disability of the neck or either 
shoulder.

In reviewing the veteran's service medical records, the Board 
notes that the veteran was not diagnosed with chronic neck, 
back, right or left shoulder disabilities.  In February 1985, 
the veteran was seen for pain in his right and left shoulder 
blades.  He was diagnosed with muscle strain and released to 
full duty.  In March 1985, the veteran complained of neck and 
right shoulder pain after playing basketball.  He was 
diagnosed with paracervical/supraspinatous strain on the 
right side.  In September 1986, the veteran fell while 
playing flag football.  He complained of right shoulder pain 
and was diagnosed with a muscle strain.  No follow-up 
treatment is apparent.  In July 1987, the veteran was 
involved in a motor vehicle accident.  He complained of right 
shoulder pain on examination, but there was no follow-up 
treatment and his shoulder was normal on subsequent physical 
examination in September 1989.  In June 1989, the veteran 
reported pain in his neck but denied any trauma.  He was 
diagnosed with a possible strain.  By the time of a September 
1989 periodic physical examination and at his July 1990 
separation from service physical examination, his spine and 
upper extremities were found to be normal.  There is no 
indication of residuals.  

While the Board acknowledges that the veteran had several 
instances of neck and shoulder strain, there is no diagnosis 
of a chronic disability.  He received two physicals that 
found no residuals.  The Board concludes that the veteran did 
not have a chronic disability of the neck, right or left 
shoulder at separation from service.  

The veteran's private medical records indicate that the 
veteran's neck and right shoulder disabilities are not the 
result of his inservice injuries.  The medical records from 
Dr. Novinger show that the veteran was initially treated in 
February 2003 for back pain following a December 2002 motor 
vehicle accident.  In November 2003, the veteran was 
evaluated by a Dr. Roberts, a chiropractor.  The veteran 
reported no neck discomfort.  The veteran was in treatment 
for an October 2003 motor vehicle accident, which resulted in 
low and mid back pain.  In March 2004 evaluation by a 
physical therapist, Openlander, indicates that the veteran 
had recently completed five weeks of therapy for cervical and 
right shoulder strain resulting from workplace activities in 
November 2003.  In November 2004 and March 2005, the veteran 
was evaluated by Dr. Berkin for disabilities resulting from 
the same, presumably, November 2003 workplace injury.  The 
veteran's VA treatment records do not show any continuity of 
symptomatology prior to 2003.  In short, the evidence of 
record shows overwhelmingly that the veteran had several 
intercurrent injuries that triggered his neck and shoulder 
strain.  

The Board also notes that there is no evidence to support a 
connection between the veteran's service connected right knee 
disability and his neck or shoulder strain.  The October 2003 
injury was a car crash.  The March 2004 Openlander note 
indicates that the veteran was injured at work by prolonged 
lifting of tables and chairs.  There is no indication of 
right knee involvement in either of these injuries or in any 
of his other neck or shoulder complaints.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The evidence clearly establishes 
the existence of intercurrent causes.  The Board finds that 
this evidence outweighs the veteran's allegations.  The Board 
finds that the veteran's neck and shoulder disabilities were 
not caused or aggravated by his service connected right knee 
disability.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee, status post 
arthroscopic removal of loose body, septic knee, post-
operative incision and drainage, is denied.  

Entitlement to an effective date earlier than June 19, 2003 
for the assignment of a 10 percent rating for the 
degenerative changes of the right knee, status post 
arthroscopic removal of loose body, septic knee, post-
operative incision and drainage, is denied.

Entitlement to service connection for a neck condition 
claimed as secondary to a service-connected right knee 
disability is denied.

Entitlement to service connection for a right shoulder 
condition claimed as secondary to a service-connected right 
knee disability is denied.

Entitlement to service connection for a left shoulder 
condition claimed as secondary to a service-connected right 
knee disability is denied.


REMAND

The Board must remand the claim for service connection for a 
back disability.  The veteran has been diagnosed with 
degenerative disc disease of the lumbar spine.  The statement 
of Dr. Hoffman, received in July 2007, states that the 
veteran's right knee disability "could have possibly" 
caused the back disability.  The Board observes that the 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The Hoffman opinion does, 
however, raise the possibility of a connection.  The veteran 
has not been afforded a VA examination to determine whether 
such a connection is at least as likely as not.  The Board 
concludes that an examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for VA examinations to determine (1) the 
diagnosis of any lower back disorder(s) 
which may be present, and (2) whether any 
such lower back disorder is as likely as 
not etiologically related to the veteran's 
service connected right knee disability.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


